 

Exhibit 10.3

 

ONEOK, Inc.

 

EMPLOYEE NONQUALIFIED

DEFERRED COMPENSATION PLAN

 

Amended and Restated Effective December 16, 2004



--------------------------------------------------------------------------------

 

ONEOK, Inc.

EMPLOYEE NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Table of Contents

 

ARTICLE I - PURPOSE

   1

1.1 Statement of Purpose; Effective Date

   1

ARTICLE II - DEFINITIONS

   1

2.1 Account

   1

2.2 Base Salary

   1

2.3 Beneficiary

   2

2.4 Board

   2

2.5 Bonus

   2

2.6 Change in Control

   2

2.7 Code

   5

2.8 Committee

   5

2.9 Compensation

   5

2.10 Corporation

   5

2.11 Deferral Account

   5

2.12 Deferral Benefit

   5

2.13 Determination Date

   5

2.14 Disability

   5

2.15 Employee

   6

2.16 Eligible Employee

   6

2.17 Employer

   6

2.18 ERISA

   6

2.19 Exchange Act

   6

2.20 Fiscal Year

   6

2.21 Investment Return Rate

   6

2.22 Just Cause

   6

2.23 KGS Deferred Compensation Plan

   7

2.24 KGS Deferred Benefit Account

   7

2.25 Key Employee Incentive Plan

   7

2.26 Long-Term Deferral

   7

2.27 Lump Sum Merit Award

   7

2.28 Matching Account

   7

2.29 Matching Amount

   8

2.30 Matching Percentage

   8

2.31 Participant

   8

2.32 Participation Agreement

   8

2.33 Person

   8

2.34 Plan

   8

2.35 Plan Year

   8

2.36 Retirement

   8

 

- i -



--------------------------------------------------------------------------------

2.37 Retirement Plan

   9

2.38 Shares

   9

2.39 Short-Term Deferral

   9

2.40 Subsidiary

   9

2.41 Thrift Plan

   9

2.42 Trust

   9

ARTICLE III - Eligibility and Participation

   9

3.1 Eligibility

   9

3.2 Participation

   10

3.3 Elections to Participate Irrevocable

   10

3.4 Exclusion from Eligibility

   10

3.5 Termination and Freeze of Plan

   10

ARTICLE IV - DEFERRAL OF COMPENSATION

   10

4.1 Amount and Time of Deferral

   10

4.2 Deferral Periods

   11

4.3 Committee Authority; Deferral of Compensation

   11

4.4 Matching Amounts

   11

4.5 Crediting Deferred Compensation and Matching Amounts

   12

4.6 Termination and Freeze of Plan

   12

ARTICLE V - BENEFIT ACCOUNTS

   12

5.1 Determination of Account

   12

5.2 Crediting of Investment Return; Other Items to Participant Accounts

   13

5.3 Investment Return Rate; Designated Deemed Investment

   13

5.4 Statement of Accounts

   13

5.5 Vesting of Account

   14

5.6 Administration and Crediting of KGS Deferred Benefit Accounts

   14

ARTICLE VI - PAYMENT OF BENEFITS

   14

6.1 Payment of Long-Term Deferred Benefit; Retirement Eligible Participant

   14

6.2 Payment of Short-Term Deferral Benefit

   14

6.3 Payment of Deferral Benefit upon Disability or Death

   14

6.4 Lump Sum Payment of Deferral Benefit Upon Termination of Employment;

    

      Participant Not Eligible for Vested Retirement Plan Benefits

   15

6.5 Form of Payment

   15

6.6 Commencement of Payments

   16

6.7 Additional Amount As To Certain Retirement Plan Participants

   16

6.8 Specific Term Deferrals

   16

6.9 Payment of KGS Deferred Benefit Accounts

   16

6.10 Hardship Payment of Deferrals

   17

ARTICLE VII - BENEFICIARY DESIGNATION

   17

7.1 Beneficiary Designation

   17

7.2 Amendments

   17

7.3 No Designation

   17

7.4 Effect of Payment

   18

ARTICLE VIII - ADMINISTRATION

   18

8.1 Plan Committee; Duties

   18

 

- ii -



--------------------------------------------------------------------------------

8.2 Agents

   18

8.3 Binding Effect of Decisions

   19

8.4 Indemnity of Committee

   19

ARTICLE IX - MERGER AND CONSOLIDATION

   19

ARTICLE X - AMENDMENT AND TERMINATION OF PLAN

   19

10.1 Amendment

   19

10.2 Termination

   19

ARTICLE XI - PLAN EFFECT, LIMITATIONS, MISCELLANEOUS PROVISIONS

   20

11.1 Nature of Employer Obligation; Funding

   20

11.2 Trusts

   20

11.3 Nonassignability

   21

11.4 Code Section 409A Requirements

   21

11.5 Captions

   21

11.6 Governing Law

   22

11.7 Successors

   22

11.8 No Right to Continued Service

   22

EXHIBIT A

   1

EXHIBIT B

   2

EXHIBIT C

   3

EXHIBIT D

   6

 

- iii -



--------------------------------------------------------------------------------

 

ONEOK, Inc.

EMPLOYEE NONQUALIFIED DEFERRED COMPENSATION PLAN

 

ARTICLE I - PURPOSE

 

1.1 Statement of Purpose; Effective Date

 

This ONEOK, Inc. Employee Nonqualified Deferred Compensation Plan (the “Plan”)
and related agreements between the Employer and certain management or highly
compensated employees is an unfunded, nonqualified deferred compensation plan
and arrangement. The purpose of the Plan is to provide a select group of
management and highly compensated employees of the Employer with the option to
defer the receipt of portions of their compensation payable for services
rendered to the Employer, and provide nonqualified deferred compensation
benefits which are not available to such employees by reason of limitations on
employer and employee contributions to qualified pension or profit-sharing plans
under the federal tax laws.

 

It is intended that the Plan will assist in attracting and retaining qualified
individuals to serve as officers and managers of the Employer; and the Plan is
intended to constitute a plan which is unfunded and maintained by an employer
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of, and as
described in Section 201(2) and related provisions of ERISA.

 

The Plan is generally effective on May 15, 1997, but shall first apply to the
deferral of Compensation by Participants thereunder beginning on June 1, 1997.
The Plan was amended and restated November 1, 1999, October 19, 2000 and
February 15, 2001, and December 16, 2004.

 

ARTICLE II - DEFINITIONS

 

When used in this Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:

 

2.1 Account.

 

“Account” means the sum of a Participant’s Deferral Account and Matching Account
under the Plan.

 

2.2 Base Salary.

 

“Base Salary” means a Participant’s basic wage or salary paid by an Employer to
the Participant without regard to any increases or decreases in such basic wage
or salary as a result of (i) an election to defer basic wage or salary under
this Plan or (ii) an election between benefits or cash provided under a plan of
an Employer maintained pursuant to Sections 125 or 401(k) of the Code, and as
limited in Exhibit B attached hereto. The Base Salary does not include any Lump

 



--------------------------------------------------------------------------------

Sum Merit Award paid to a Participant, nor any Bonus, as defined in Section 2.5,
below.

 

2.3 Beneficiary.

 

“Beneficiary” means the person or persons designated or deemed to be designated
by the Participant pursuant to Article VII to receive benefits payable under the
Plan in the event of the Participant’s death.

 

2.4 Board.

 

“Board” means the Board of Directors of the Corporation.

 

2.5 Bonus.

 

“Bonus” means the cash bonus paid by the Employer to a Participant under the Key
Employee Incentive Plan without regard to any decreases as a result of (i) an
election to defer all or any portion of such Bonus under this Plan or (ii) an
election between benefits or cash provided under the Thrift Plan or any other
plan of the Employer maintained pursuant to Section 401(k) of the Code.

 

2.6 Change in Control.

 

A “Change in Control” shall mean the occurrence of any of the following:

 

  (a) An acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Corporation’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred pursuant to this Section
2.6, Shares or Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Corporation or (B) any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned or controlled, directly or indirectly, by the Corporation (for
purposes of this definition, a “Related Entity”), (ii) the Corporation or any
Related Entity, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);

 

  (b)

The individuals who, as of February 15, 2001, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which

 

- 2 -



--------------------------------------------------------------------------------

 

results in a Parent Corporation, the board of directors of the ultimate Parent
Corporation; provided, however, that if the election, or nomination for election
by the Corporation’s common stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

  (c) The consummation of:

 

(i) A merger, consolidation or reorganization with or into the Corporation or in
which securities of the Corporation are issued ( a “Merger”), unless such Merger
is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:

 

(A) the stockholders of the Corporation, immediately before such Merger, own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the corporation resulting from such Merger (the “Surviving Corporation”) if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly by another Person (a “Parent Corporation”), or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation;

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
Parent Corporations, the ultimate Parent Corporation; and

 

(C) no Person other than (1) the Corporation, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Corporation or any Related Entity, or
(4) any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (x) the
Surviving Corporation if there is no Parent Corporation, or (y) if there is one
or more Parent Corporations, the ultimate Parent Corporation.

 

(ii) A complete liquidation or dissolution of the Corporation; or

 

(iii) The sale or other disposition of all or substantially all of the assets of
the Corporation to any Person (other than a transfer to a Related Entity or
under conditions that

 

- 3 -



--------------------------------------------------------------------------------

would constitute a Non-Control Transaction with the disposition of assets being
regarded as a Merger for this purpose or the distribution to the Corporation’s
stockholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing,

 

(A) A Change in Control shall not be deemed to occur solely because any Person
(the “Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Shares or Voting Securities if: (1) such
acquisition occurs as a result of the acquisition of Shares or Voting Securities
by the Corporation which, by reducing the number of Shares or Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Person, provided that if a Change in Control would occur (but for
the operation of this subparagraph) as a result of the acquisition of Shares or
Voting Securities by the Corporation, and after such share acquisition by the
Corporation, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur, or (2) (a) within five business
days after a Change in Control would have occurred (but for the operation of
this subparagraph), or if the Subject Person acquired Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Shares or the combined
voting power of the Corporation’s then outstanding Voting Securities
inadvertently, then after the Subject Person discovers or is notified by the
Corporation that such acquisition would have triggered a Change in Control (but
for the operation of this subparagraph), the Subject Person notifies the Board
of Directors that it did so inadvertently, and (b) within two business days
after such notification, the Subject Person divests itself of a sufficient
number of Shares or Voting Securities so that the Subject Person is the
Beneficial Owner of less than twenty percent (20%) of the then outstanding
Shares or the combined voting power of the Corporation’s then outstanding Voting
Securities.

 

(B) A Change in Control shall not be deemed to occur if (1) the Shareholder
Group (as defined in the Shareholder Agreement) acquires Beneficial Ownership of
fifteen percent (15%) or more of the Corporation’s Voting Securities pursuant to
the terms of the Shareholder Agreement, by and between WAI, Inc. (now known as
ONEOK, Inc.) and Western Resources, Inc. dated as of November 26, 1997 (the
“Shareholder Agreement”), until the earlier of (a) the termination of the
Shareholder Agreement or (b) the successful consummation of a Buyout Tender
Offer as defined in Section 3.6(b) of the Shareholder Agreement, but upon either
of such events, the acquisition or existence of such percentage of Beneficial
Ownership by Western Resources, Inc. or any of its affiliates shall constitute a
Change in Control or (2) the equity securities of the Corporation owned by the
Shareholder Group are in any manner restructured with the approval of a majority
of the members of the Incumbent Board (excluding Shareholder Nominees, as
defined in the Shareholder Agreement).

 

Notwithstanding anything in this Plan to the contrary, if an Eligible Employee’s
employment is terminated by the Corporation without Just Cause prior to the date
of a Change in Control but the Eligible Employee reasonably demonstrates that
the termination (A) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in

 

- 4 -



--------------------------------------------------------------------------------

Control or (B) otherwise arose in connection with, or in anticipation of, a
Change in Control which has been threatened or proposed, such termination shall
be deemed to have occurred after a Change in Control for purposes of this Plan
provided a Change in Control shall actually have occurred.

 

2.7 Code.

 

“Code” means the Internal Revenue Code of 1986, and Treasury regulations
thereunder, as amended from time to time.

 

2.8 Committee.

 

“Committee” means the Executive Compensation Committee of the Board of Directors
of the Corporation.

 

2.9 Compensation.

 

“Compensation” means the Base Salary and Bonus payable with respect to an
Eligible Employee for each calendar year.

 

2.10 Corporation.

 

“Corporation” means ONEOK, Inc., its successors and assigns, or any division or
Subsidiary thereof.

 

2.11 Deferral Account.

 

“Deferral Account” means the account maintained on the books of the Employer for
the purpose of accounting for the amount of Compensation that each Participant
elects to defer under the Plan and for the amount of investment return credited
or debited thereto for each Participant in accordance with Article V.

 

2.12 Deferral Benefit.

 

“Deferral Benefit” means the benefit payable to a Participant or his or her
Beneficiary pursuant to Article VI.

 

2.13 Determination Date.

 

“Determination Date” means a date on which the amount of a Participant’s Account
is determined and updated as provided in Article V. Each December 31 of a
calendar year shall be the Determination Date.

 

2.14 Disability.

 

- 5 -



--------------------------------------------------------------------------------

“Disability” shall mean a physical or mental condition of a Participant, which
the Committee, in its sole discretion, determines on the basis of medical
evidence satisfactory to it, prevents the Participant from engaging in further
employment by the Employer and that such disability will be permanent and
continuous.

 

2.15 Employee.

 

“Employee” means an employee of the Corporation or a Subsidiary.

 

2.16 Eligible Employee.

 

“Eligible Employee” means a highly compensated or management employee of the
Corporation who is designated by the Committee, by individual name, or group or
description, in accordance with Section 3.1, as eligible to participate in the
Plan.

 

2.17 Employer.

 

“Employer” means, with respect to a Participant, the Corporation or the
Subsidiary which pays such Participant’s Compensation.

 

2.18 ERISA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

2.19 Exchange Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2.20 Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Corporation which prior to January 1,
2000, was the fiscal year commencing September 1 and ending the following August
31, and on and after January 1, 2000, is the fiscal year commencing January 1
and ending the following December 31. On and after January 1, 2000, the Fiscal
Year and Plan Year (as defined below) shall be the same period commencing
January 1 and ending the following December 31.

 

2.21 Investment Return Rate.

 

“Investment Return Rate” means the rate of investment return to be credited to a
Participant’s Deferral Account and Matching Account pursuant to Section 5.2,
which rate shall be specified in Section 5.3 and Exhibit “C” attached hereto.

 

2.22 Just Cause.

 

“Just Cause” shall mean the Employee’s conviction in a court of law of a felony,
or any crime or

 

- 6 -



--------------------------------------------------------------------------------

offense in a court of law of a felony, or any crime or offense involving misuse
or misappropriation of money or property, the Employee’s violation of any
covenant, agreement or obligation not to disclose confidential information
regarding the business of the Corporation (or a division or Subsidiary); any
violation by the Employee of any covenant not to compete with the Corporation
(or a division or Subsidiary); any act of dishonesty by the Employee which
adversely affects the business of the Corporation (or a division or Subsidiary);
any willful or intentional act of the Employee which adversely affects the
business of, or reflects unfavorably on the reputation of the Corporation (or a
division or Subsidiary); the Employee’s use of alcohol or drugs which interferes
with the Employee’s performance of duties as an employee of the Corporation (or
a division or Subsidiary); or the Employee’s failure or refusal to perform the
specific directives of the Corporation’s Board, or its officers which directives
are consistence with the scope and nature of the Employee’s duties and
responsibilities with the existence and occurrence of all of such causes to be
determined by the Corporation in its sole discretion; provided, that nothing
contained in the foregoing provisions of this paragraph shall be deemed to
interfere in any way with the right of the Corporation (or a division or
Subsidiary), which is hereby acknowledged, to terminate the Employee’s
employment at any time without cause.

 

2.23 KGS Deferred Compensation Plan.

 

“KGS Deferred Compensation Plan” means the KGS Deferred Compensation Plan of the
Corporation which was merged into and succeeded by this Plan effective January
1, 1999.

 

2.24 KGS Deferred Benefit Account.

 

“KGS Deferred Benefit Account” means a Deferred Benefit Account of a Participant
in the KGS Deferred Compensation Plan merged with the Plan January 1, 1999,
which shall be maintained, administered, paid and distributed in accordance with
the provisions of Sections 5.6, 6.9 and other applicable provisions of the Plan
not inconsistent therewith.

 

2.25 Key Employee Incentive Plan.

 

“Key Employee Incentive Plan” means the Key Employee Annual Incentive Plan of
the Corporation.

 

2.26 Long-Term Deferral.

 

“Long-Term Deferral” means a deferral made by a Participant that is not a
Short-Term Deferral.

 

2.27 Lump Sum Merit Award.

 

“Lump Sum Merit Award” means a Lump Sum Merit Award granted and paid to a
Participant pursuant to the merit compensation program of the Corporation and
its Subsidiaries.

 

2.28 Matching Account.

 

- 7 -



--------------------------------------------------------------------------------

“Matching Account” means the account maintained on the books of the Employer for
the purpose of accounting for the Matching Amount and for the amount of
investment return credited thereto for each Participant pursuant to Article V.

 

2.29 Matching Amount.

 

“Matching Amount” means the amount credited to a Participant’s Matching Account
under Section 4.4.

 

2.30 Matching Percentage.

 

“Matching Percentage” means the matching contribution percentage in effect for a
specific Plan Year under the Thrift Plan.

 

2.31 Participant.

 

“Participant” means any Eligible Employee who elects to participate by filing a
Participation Agreement as provided in Section 3.2.

 

2.32 Participation Agreement.

 

“Participation Agreement” means the agreement filed by a Participant, in the
form prescribed by the Committee, pursuant to Section 3.2.

 

2.33 Person.

 

“Person” means an individual, a trust, estate, partnership, limited liability
company, association, corporation or other entity.

 

2.34 Plan.

 

“Plan” means this ONEOK, Inc. Employee Nonqualified Deferred Compensation Plan,
as amended from time to time.

 

2.35 Plan Year.

 

“Plan Year” means a twelve-month period commencing January 1 and ending the
following December 31; provided, that the first Plan Year of the Plan shall
commence June 1, 1997, and end December 31, 1997.

 

2.36 Retirement.

 

“Retirement” means the voluntary termination of employment of a Participant when
retirement benefits become payable to the Participant under the Retirement Plan.

 

- 8 -



--------------------------------------------------------------------------------

2.37 Retirement Plan.

 

“Retirement Plan” means the Retirement Plan for Employees of ONEOK, Inc. and
Subsidiaries.

 

2.38 Shares.

 

“Shares” means the common stock, par value $0.01 per share, of the Corporation
and any other securities into which such shares are changed or for which such
shares are exchanged.

 

2.39 Short-Term Deferral.

 

“Short-Term Deferral” means a deferral elected by a Participant under which
payment of the Deferral Benefit shall commence on a date specified by the
Participant, but not less than five (5) years after the Participant’s election
thereof; provided, that the Committee, may, in its sole discretion, determine
and direct that a shorter period, of not less than one (1) year, be applied to
any Short-Term Deferral.

 

2.40 Subsidiary.

 

“Subsidiary” means any corporation of which the Corporation owns, directly or
indirectly, at least a majority of the shares of stock having voting power in
the election of directors of such corporation.

 

2.41 Thrift Plan.

 

“Thrift Plan” means the Thrift Plan for Employees of ONEOK, Inc. and
Subsidiaries.

 

2.42 Trust.

 

“Trust” means a trust created and established pursuant to Section 11.2 of the
Plan, or otherwise by the Corporation with respect to the Plan.

 

ARTICLE III - Eligibility and Participation

 

3.1 Eligibility.

 

Subject to Section 3.5, below, concerning the termination and freeze of the Plan
effective December 31, 2004, eligibility to participate in the Plan shall be
granted to those Eligible Employees who are designated by the Committee and
approved by the Board. Subject to Section 3.4, below (providing for exclusion of
Employees not qualifying under certain definitional terms of federal law), the
Committee shall adopt a complete written list and/or designation of the Eligible
Employees, by individual name or by reference to an identifiable group of
persons or by descriptions of the components of compensation of an individual
which would qualify the individuals who are eligible to participate, and all of
whom shall be a select group of management or highly compensated employees. The
written list and/or designation of Eligible

 

- 9 -



--------------------------------------------------------------------------------

Employees by the Committee, as approved by the Board, from time to time, shall
be adopted and maintained as provided in Exhibit A attached hereto.

 

3.2 Participation.

 

Participation in the Plan shall be limited to Eligible Employees who elect to
participate in the Plan by timely filing a Participation Agreement with the
Committee. An Eligible Employee shall commence participation in the Plan upon
the first day of the Plan Year or Fiscal Year as the case may be, designated in
his or her Participation Agreement filed with the Committee prior to the
beginning of such Plan Year. The Committee, with the Board’s approval, may in
its sole discretion, allow individuals who become Eligible Employees after the
beginning of a Plan Year to elect to participate in the Plan for the remaining
part of such Plan Year.

 

3.3 Elections to Participate Irrevocable.

 

A Participant may not change a previously elected percentage of deferral of
Compensation, or terminate his or her election to participate in the Plan for a
Plan Year. Except as may otherwise determined and approved by the Committee, a
Participant’s election to defer Base Salary and Bonus shall only be effective as
of the beginning of the next Plan Year following receipt of the Participant’s
election by the Corporation. Determinations on all elections and of any
effective dates other than as specified above, shall be made by the Committee in
accordance with its prevailing administrative procedures.

 

3.4 Exclusion from Eligibility.

 

Notwithstanding any other provisions of this Plan to the contrary, if the
Committee determines that any Participant may not qualify as a “management or
highly compensated employee” within the meaning of ERISA, or regulations
thereunder, the Committee may determine, in its sole discretion, that such
Participant shall cease to be eligible to participate in this Plan. Upon such
determination, the Employer shall make an immediate lump sum payment to the
Participant equal to the vested amount credited to the Participant’s Account.
Upon such payment, no benefit shall thereafter be payable under this Plan either
to the Participant or any Beneficiary of the Participant, and all of the
Participant’s elections as to the time and manner of payment of his or her
Account will be deemed to be canceled.

 

3.5 Termination and Freeze of Plan.

 

Notwithstanding the foregoing, no Employee shall be designated as a new Eligible
Employee or first become a Participant in the Plan after December 31, 2004.

 

ARTICLE IV - DEFERRAL OF COMPENSATION

 

4.1 Amount and Time of Deferral.

 

Subject to the provisions of Section 4.6, below, concerning the termination and
freeze of the Plan

 

- 10 -



--------------------------------------------------------------------------------

effective December 31, 2004, with respect to each Plan Year, a Participant may
elect to defer a specified percentage of his or her Compensation up to the
percentage of Compensation stated, and subject to the terms described in Exhibit
B attached hereto; provided, that each Participant must elect a minimum deferral
of two percent (2%) of his or her Base Salary for a Plan Year, and elect a
minimum deferral of ten percent (10%) of all or the portion above a specified
threshold of a Participant’s Bonus for a Plan Year, and all deferrals elected
must be in one percent (1%) increments of Compensation. Except as otherwise
determined by the Committee and expressly stated in pertinent documents
governing such elections approved by the Committee, a Participant’s election to
defer that part of Compensation which constitutes Base Salary for a Plan Year
shall be made prior to the first day of that Plan Year; and a Participant’s
election to defer that part of Compensation which constitutes Bonus for a Plan
Year shall be made prior to the first day of that Plan Year. Unless otherwise
specifically stated in a Participant’s election to defer Compensation, an
election to defer Compensation of Base Salary shall apply only to the next Plan
Year following such election, and an election to defer Bonus shall apply only to
the next Plan Year following such election. Except as otherwise directed by the
Committee, Participants in the Plan shall make separate and new elections to
defer Base Salary and Bonus each Plan Year. For the Fiscal Years of the
Corporation beginning prior to January 1, 2000, all requirements for timing of
elections of Participants to defer Bonus which were heretofore provided by the
Plan with respect to such Fiscal Years shall remain applicable and effective
unless otherwise determined and directed by the Committee, in its sole
discretion. For the Plan Year and Fiscal Year in which the Plan is initially
established, a Participant may elect to defer compensation to be paid to the
Participant for services to be performed by the Participant in such Plan Year or
Fiscal Year after such election if such election is made on or before May 31,
1997.

 

4.2 Deferral Periods.

 

A Participant shall be allowed to defer Compensation under the Plan by making
either a Long-Term Deferral or a Short-Term Deferral. The Participant shall
elect and designate his or her deferral period as either a Long-Term Deferral or
a Short-Term Deferral in the Participation Agreement filed with the Committee
for a Plan Year.

 

4.3 Committee Authority; Deferral of Compensation.

 

Notwithstanding anything to the contrary expressed or implied in the Plan, the
Committee may, in its sole discretion, determine and direct that the amount of
deferral and period of deferral which may be elected for Compensation, Base
Salary or Bonus payable to Participants for any particular Plan Year or Fiscal
Year, or other period of service, be limited to an amount or amounts, and for a
period or periods other than that which is otherwise generally provided herein;
and the Committee may from time to time, in its sole discretion, also determine
and direct that all or part of the Bonus payable to Participants for any period
of service shall be deferred only for the period or periods of deferral
determined solely by the Committee without any election thereon by Participants.

 

4.4 Matching Amounts.

 

- 11 -



--------------------------------------------------------------------------------

The Employer shall provide and credit a Matching Amount under this Plan with
respect to each Participant who is eligible to be allocated matching
contributions under the Thrift Plan; except that the Committee may, prior to any
Plan Year, make a determination not to provide for the crediting of Matching
Amounts for that Plan Year. The Matching Amount to be credited to a
Participant’s Matching Account for a Plan Year shall be an amount equal to the
excess of (i) the Participant’s matching contribution percentage under the
Thrift Plan for the Plan Year multiplied by the Participant’s Compensation from
the Employer in that Plan Year, over (ii) the amount of Thrift Plan matching
contributions made by the Employer that are allocated to the Participant’s
Thrift Plan account for that Plan Year; it being intended that a Participant
shall have credited to his or her Matching Account the amount of matching
contributions which could not be allocated to the Participant’s Thrift Plan
account for the Plan Year by reason of all limitations on compensation and
contributions applicable to Thrift Plan matching contributions under the Code
and Treasury regulations thereunder.

 

4.5 Crediting Deferred Compensation and Matching Amounts.

 

The amount of Compensation that a Participant elects to defer from Base Salary
under the Plan shall be credited by the Employer to the Participant’s Deferral
Account monthly (or, on and after January 1, 2001, as of the date such amounts
would have otherwise been paid to the Participant), provided that the Employer
shall reduce the deferral amount credited by the amount of any taxes or other
amounts required to be withheld by the Employer from a Participant’s deferred
Compensation pursuant to any state, federal or local law. The Matching Amount
under the Plan for each Participant under Section 4.4 shall be credited by the
Employer no later than the time that matching contributions are allocated under
the Thrift Plan. The amount of compensation that a Participant elects to defer
from Bonus under the Plan shall be credited by the Employer to the Participant’s
Deferral Account at the time the Bonus is paid to the Participant under the Key
Employee Incentive Plan.

 

4.6 Termination and Freeze of Plan.

 

Notwithstanding the foregoing or any other provisions of the Plan, no Eligible
Employee or Participant shall defer any Compensation under the Plan for a Plan
Year or taxable year that commences after December 31, 2004.

 

ARTICLE V - BENEFIT ACCOUNTS

 

5.1 Determination of Account.

 

As of each Determination Date, a Participant’s Account shall consist of the
balance of the Participant’s Account as of the immediately preceding
Determination Date, plus the Participant’s deferred Compensation and Matching
Amount credited pursuant to Section 4.4 since the immediately preceding
Determination Date, plus investment return credited as of such Determination
Date pursuant to Section 5.2, minus the aggregate amount of distributions, if
any, made from such Account since the immediately preceding Determination Date.

 

- 12 -



--------------------------------------------------------------------------------

5.2 Crediting of Investment Return; Other Items to Participant Accounts.

 

The Deferral Account and Matching Account of each Participant shall be
periodically credited and increased, or debited and reduced, as the case may be,
by the amount of investment return specified under Section 5.3. The Deferral
Account and Matching Account of each Participant shall also be debited and
credited for any deemed purchases or sales of, or other deemed transactions
involving securities provided for under the Plan. The Deferral Account and
Matching Account shall be so credited and debited not less frequently than
monthly in the manner established and determined from time to time by the
Committee, in its sole discretion. The manner in which the Committee determines
that Participants” accounts shall be so debited or credited shall be described
in written rules or procedures which shall be stated from time to time by a
written description thereof which shall be attached to this Plan as Exhibit “D,”
and furnished to the Participants in the Plan.

 

5.3 Investment Return Rate; Designated Deemed Investment.

 

The Investment Return Rate shall be determined in the manner specified in
Exhibit “C” attached hereto.

 

To the extent the Investment Return Rate specified in Exhibit “C” attached
hereto, applied to a Participant’s deferrals includes a rate that is to be
determined from deemed investment of such Participant’s Account in investment
options specified therein, the Committee shall prescribe the manner and form in
which a Participant may designate the deemed investment of deferrals and other
amounts in his or her Account. A Participant will be allowed to change such
designation of deemed investment monthly or with such other frequency as
specified by the Committee, in its sole discretion. Provided, that
notwithstanding anything to the contrary stated or implied by the Plan,
including all Exhibits thereto, the use, reference to or consideration of any
such deemed investments made by the Committee or Plan, or designated by
Participants, the Committee and the Corporation shall not be obligated to make
or cause to be made any particular type or form of investment with respect to
the funding or payment of the Deferral Benefits or Deferral Accounts of
Participants under the Plan, and no Participant shall have the right to direct
or in any manner control any actual investments, if any, made by the Employer or
any other person for purposes of providing funds for paying liabilities of the
Employer for benefits or otherwise under the Plan. No Participant shall have any
ownership or beneficial interest in any such actual investments made by the
Employer.

 

5.4 Statement of Accounts.

 

The Committee shall provide to each Participant in the Short-Term Deferral Plan
within 120 days after the close of each Plan Year, a statement setting forth the
balance of such Participant’s Account as of the Determination Date of the
preceding Plan Year and showing all adjustments made thereto during such Plan
Year. The Committee shall provide to each Participant in the Long-Term Deferral
Plan, not less frequently than quarterly, a statement setting forth the balance
of such Participant’s Account as of the last date of the preceding quarter in
any Plan Year and showing all adjustments made thereto during such quarter of
any Plan Year.

 

- 13 -



--------------------------------------------------------------------------------

5.5 Vesting of Account.

 

Except as provided in Sections 11.1 and 11.2, below, a Participant shall be 100%
vested in his or her Deferral Account and Matching Account at all times.

 

5.6 Administration and Crediting of KGS Deferred Benefit Accounts.

 

Each Deferred Benefit Account previously maintained and existing under the KGS
Deferred Compensation Plan on December 31, 1998, shall become a KGS Deferred
Benefit Account under the Plan and be maintained and administered under the Plan
on and after January 1, 1999. The KGS Deferred Benefit Account of a Participant
shall be maintained and administered in accordance with, and be subject to all
the terms and provisions of the Plan on and after January 1, 1999.
Notwithstanding anything to the contrary expressed or implied in the Plan, on
and after January 1, 2000, interest shall be credited to each such KGS Deferred
Benefit Account for amounts therein which would have constituted a Short-Term
Deferral, if such amounts had been deferred under this Plan, at the same rate as
the Investment Return Rate specified for a Participant’s Short-Term Deferral
under the provisions of paragraph A. of Exhibit C to the Plan; and interest
shall be credited to each such KGS Deferred Benefit Account for amounts therein
which would have been a Long-Term Deferral, if such amounts had been deferred
under this Plan, at the same rate as the Investment Rate specified for a
Participant’s Long-Term Deferral under the provisions of paragraph B.1. of
Exhibit C to the Plan. Such interest shall be credited to KGS Deferred Benefit
Accounts of Participants in accordance with Section 5.2, above.

 

ARTICLE VI - PAYMENT OF BENEFITS

 

6.1 Payment of Long-Term Deferred Benefit; Retirement Eligible Participant.

 

Upon the termination of service as an Employee of the Employer by a Participant
who is then entitled to commence receiving payment of a fully vested benefit
under the Retirement Plan, the Employer shall pay to the Participant a Deferral
Benefit in the form of benefit payment specified in the Participant’s written
election pursuant to Section 6.5.

 

6.2 Payment of Short-Term Deferral Benefit.

 

A Short-Term Deferral shall be paid to a Participant beginning on the date
specified by the Participant in his or her Participation Agreement, and shall be
paid in the form of benefit payment specified in the Participant’s written
election pursuant to Section 6.5; provided, that no part of a Short-Term
Deferral may be paid prior to five (5) years following the Participant’s
election thereof.

 

6.3 Payment of Deferral Benefit upon Disability or Death.

 

Upon the Disability of a Participant, the Employer shall pay to the Participant,
or the Participant’s personal representative, a Deferral Benefit in annual
payments for either five (5) or fifteen (15) years, or in a single lump sum
equal to the balance of the Participant’s Account

 

- 14 -



--------------------------------------------------------------------------------

determined pursuant to Article V, less any amounts previously paid and
distributed. The Participant with a Disability, or the disabled Participant’s
personal representative, shall elect which term of payment is to be paid. Upon
the death of a Participant the Participant’s Account shall be paid to the
Participant’s Beneficiary. If the Participant has elected Long-Term Deferral the
Deferral Benefit shall be paid to the Beneficiary over the time period elected
by the Participant commencing as soon as practicable after the time of death of
the Participant. If the Participant has elected a Short-Term Deferral the
Deferral Benefit shall be paid to the Beneficiary in a single lump sum payment.

 

6.4 Lump Sum Payment of Deferral Benefit Upon Termination of Employment;
Participant Not Eligible for Vested Retirement Plan Benefits.

 

Upon the termination of service of a Participant as an Employee of the Employer
prior to the time such Participant is entitled to commence receiving payment of
a fully vested benefit under the Retirement Plan, and not by reason of such
Participant’s Disability or death, the Employer shall pay to the Participant a
Deferral Benefit equal to the balance of the Participant’s vested Account
determined pursuant to Article V, less any amounts previously paid and
distributed, in a single lump sum. This payment shall be made notwithstanding
any other period or time of payment that has been elected by the Participant.

 

6.5 Form of Payment.

 

The Deferral Benefit payable to a Participant shall be paid in one of the
following forms, as elected by the Participant in his or her Participation
Agreement on file as of one (1) year and one (1) day prior to the date of
termination:

 

  (a) For Participants who elect a Long-Term Deferral, the Deferral Benefit
shall be paid in one of the following elected forms:

 

  (1) In annual payments of the vested Account balance, on and after the payment
commencement date over a period of either five (5) or fifteen (15) years
(together, in the case of each annual payment, with investment return thereon
credited after the payment commencement date pursuant to Section 5.2), with the
amount of each such annual payment to be determined by multiplying the remaining
principal amount and undistributed income in the Participant’s Account by a
fraction, the numerator of which is one (1) and the denominator of which shall
be the number of remaining annual payments, including the payment then being
calculated; or

 

  (2) A lump sum.

 

  (b) For Participants who elect a Short-Term Deferral, the Deferral Benefit
shall be paid in one of the following elected forms:

 

  (1)

Annual payments of a fixed amount which shall amortize the vested Account
balance, on and after the payment commencement date over a period of from one
(1) to four (4) years (together, in the case of each annual payments with
investment return thereon credited after the payment commencement to Section
5.2), with the amount of each such annual payment to be determined by
multiplying the remaining principal amount

 

- 15 -



--------------------------------------------------------------------------------

 

and undistributed income in the Participant’s Account by a fraction, the
numerator of which is one (1) and the denominator of which shall be the number
of remaining annual payments, including the payment then being calculated; or

 

  (2) A lump sum.

 

6.6 Commencement of Payments.

 

Except as otherwise provided in Section 6.2 (minimum five (5) year deferral),
the commencement of payments under Sections 6.1 through 6.4, above, shall begin
within sixty (60) days following receipt of written notice by the Committee of
an event which entitles a Participant (or a Beneficiary) to payments under the
Plan.

 

6.7 Additional Amount As To Certain Retirement Plan Participants.

 

The Corporation shall pay to a Participant or his or her survivor beneficiary,
as the case may be, an additional amount equal to the amount by which such
Participant’s retirement benefit under the Retirement Plan is reduced by reason
of the deferred compensation elected by the Participant under the Plan not being
taken into account in the calculation of such Participant’s retirement benefit
under the Retirement Plan, but only if such deferred compensation is not taken
into account in determining a retirement benefit or payment payable to such
Participant under the ONEOK, Inc. Supplemental Executive Retirement Plan (SERP)
nor under any other plan, arrangement or agreement of the Corporation other than
this Plan. An additional amount payable to a Participant, or his or her
beneficiary, under this Section 6.7 shall be paid at the same time and in the
same form as such Participant’s retirement benefit is paid under the Retirement
Plan. This Section 6.7 shall apply with respect to such Retirement Plan benefits
paid to Participants in this Plan on and after June 1, 1997.

 

6.8 Specific Term Deferrals.

 

The Corporation may, from time to time, offer to Participants the opportunity to
otherwise defer specific amounts of Base Salary or Bonus for a specific duration
and to then be paid out in installments prior to Retirement. These deferrals
will be accounted for separately and will be paid out pursuant to an election
that applies only to that deferral. The specific terms of each offering will be
described in a written memorandum that will be attached to this document. Except
where specifically provided otherwise in such memorandum, the terms of such
deferrals will adhere to all of the other provisions of the Plan.

 

6.9 Payment of KGS Deferred Benefit Accounts.

 

The KGS Deferred Benefit Account of any Participant shall be paid and
distributed in accordance with the pertinent terms and provisions of the KGS
Deferred Compensation Plan governing distribution and payment of Deferred
Benefit Accounts to Participants thereunder in effect as of December 31, 1998,
and the elections made by a Participant in his or her KGS Deferred Compensation
Plan Participation Agreement and Beneficiary Designation, all of which are

 

- 16 -



--------------------------------------------------------------------------------

incorporated herein by reference; provided however, that notwithstanding the
foregoing, the KGS Deferred Benefit Account of any participant who terminates
employment with the Corporation, or has terminated employment with the
Corporation at any time prior to January 1, 2000, other than by Retirement or by
reason of Disability or death, shall on and after that date be paid and
distributed in a lump sum payment in like manner and at the time otherwise
provided for under Section 6.4 of the Plan. Any such Beneficiary Designation for
a KGS Deferred Benefit Account may be changed by a Participant to the extent
otherwise permissible under the Plan.

 

6.10 Hardship Payment of Deferrals.

 

In the case of hardship, a Participant may apply in writing to the Corporation,
or its designated agent, for the immediate distribution of all or part of his or
her Deferral Benefit. Such a hardship distribution, however, will involve a
substantial penalty, and each such distribution from the Participant’s Deferral
Benefit made under this provision shall be reduced by a penalty equal to six
percent (6%) of the total amount of the distribution. The amount of the penalty
shall be forfeited by the Participant. In addition, the Participant must
continue to defer Compensation subsequent to such distribution in accordance
with the Participant’s election and will not be permitted to elect to defer
Compensation attributable to the calendar year subsequent to the calendar year
of the distribution. The Corporation shall have the sole discretion as to
whether such distribution shall be made, and its determination shall be final
and conclusive. In making its determinations, the Corporation shall follow a
uniform and nondiscriminatory practice.

 

ARTICLE VII - BENEFICIARY DESIGNATION

 

7.1 Beneficiary Designation.

 

Each Participant shall have the right, at any time, to designate any person or
persons as his or her Beneficiary to whom payment under the Plan shall be made
in the event of the Participant’s death prior to complete distribution to the
Participant of his or her Account. Any Beneficiary designation shall be made in
a written instrument provided by the Committee. All Beneficiary designations
must be filed with the Corporation and shall be effective only when received in
writing by the Corporation.

 

7.2 Amendments.

 

Any Beneficiary designation may be changed by a Participant by the filing of a
new Beneficiary designation, which will cancel all the Participant’s prior
Beneficiary designations filed with the Committee.

 

7.3 No Designation.

 

If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, then the Participant’s
designated Beneficiary shall be deemed to be the Participant’s estate.

 

- 17 -



--------------------------------------------------------------------------------

7.4 Effect of Payment.

 

Payment to a Participant’s Beneficiary (or, upon the death of a primary
Beneficiary, to the contingent Beneficiary or, if none, to the Participant’s
estate) shall completely discharge the Employer’s obligations under the Plan.

 

ARTICLE VIII - ADMINISTRATION

 

8.1 Plan Committee; Duties.

 

The administrative committee for the Plan shall be those members of the
Committee who are not Participants, as long as there are at least three (3) such
members. If there are not at least three (3) such non-participating persons on
the Committee, the Chief Executive Officer of the Corporation shall appoint
other non-participating Directors or Corporation officers to serve on the
Committee. The Committee shall supervise the administration and operation of the
Plan, may from time to time adopt rules and procedures governing the Plan and
shall have authority to give interpretive rulings with respect to the Plan. The
Committee shall have such other powers and duties as are specified in this Plan
as the same may from time to time be constituted, and not in limitation but in
amplification of the foregoing, the Committee shall have power, to the exclusion
of all other persons, to interpret the provisions of this instrument, to decide
any disputes which may arise hereunder; to construe and determine the effect of
Participant Agreements, elections, beneficiary designations, and other actions
and documents; to determine all questions that shall arise under the Plan,
including questions as to the rights of Employees to become Participants, as to
the rights of Participants, and including questions submitted by the trustee of
a Trust created under Section 11.2 on all matters necessary for it properly to
discharge its duties, powers, and obligations; to employ legal counsel,
accountants, consultants and agents; to establish and modify such rules,
procedures and regulations for carrying out the provisions of the Plan not
inconsistent with the terms and provisions hereof, as the Committee may consider
proper and desirable; and in all things and respects whatsoever, without
limitation, to direct the administration of the Plan and any such Trust with the
trustee being subject to the direction of the Committee. The Committee may
supply any omission or reconcile any inconsistency in this instrument in such
manner and to such extent as it shall deem expedient to carry the same into
effect and it shall be the sole and final judge of such expediency. The
Committee may adopt such rules and regulations with respect to the signature by
an Employee, Participant and/or Beneficiary as to any agreements, elections or
other papers to be signed by Employees or Participants or Beneficiaries and
similar matters as the Committee shall determine in view of the laws of any
state or states. Any act which this instrument authorizes or requires the
Committee to do may be done by a majority of the then members of the Committee.
The action of such majority of the members expressed either by a vote at a
meeting or in writing without a meeting, shall constitute the action of the
Committee and shall have the same effect for all purposes as if assented to by
all of the members of the Committee at the time in office, provided, however,
that the Committee may, in specific instances, authorize one (1) of its members
to act for the Committee when and if it is found desirable and convenient to do
so.

 

8.2 Agents.

 

- 18 -



--------------------------------------------------------------------------------

The Committee may appoint an individual, who may be an employee of the
Corporation, to be the Committee’s agent with respect to the day-to-day
administration of the Plan. In addition, the Committee may, from time to time,
employ other agents and delegate to them such administrative duties as it sees
fit, and may from time to time consult with counsel who may be counsel to the
Corporation.

 

8.3 Binding Effect of Decisions.

 

Any decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan shall be final and binding upon all persons having any interest in the
Plan.

 

8.4 Indemnity of Committee.

 

The Corporation shall indemnify and hold harmless the members of the Committee
and their duly appointed agents under Section 8.2 against any and all claims,
loss, damage, expense or liability arising from any action or failure to act
with respect to the Plan, except in the case of gross negligence or willful
misconduct by any such member or agent of the Committee.

 

ARTICLE IX - MERGER AND CONSOLIDATION

 

The KGS Deferred Compensation Plan, which was frozen and terminated December 31,
1998, shall be merged and consolidated with this Plan on and after January 1,
1999, and the Corporation shall then assume and pay all deferred compensation
and benefits accrued for participants under the KGS Deferred Compensation Plan
on December 31, 1998, in accordance with the pertinent terms and provisions of
this Plan.

 

ARTICLE X - AMENDMENT AND TERMINATION OF PLAN

 

10.1 Amendment.

 

The Corporation, on behalf of itself and of each Subsidiary may at any time
amend, modify, suspend or reinstate any or all of the provisions of the Plan,
except that no such amendment, modification, suspension or reinstatement may
adversely affect any Participant’s Account, as it existed as of the day before
the effective date of such amendment, modification, suspension or reinstatement,
without such Participant’s prior written consent. Written notice of any
amendment or other action with respect to the Plan shall be given to each
Participant.

 

10.2 Termination.

 

  (a)

The Corporation, on behalf of itself and of each Subsidiary, in its sole
discretion, may terminate this Plan at any time and for any reason whatsoever.
Upon termination of the Plan, the Committee shall take those actions necessary
to

 

- 19 -



--------------------------------------------------------------------------------

 

administer any Participant Accounts existing prior to the effective date of such
termination; provided, however, that a termination of the Plan shall not
adversely affect the value of a Participant’s Account, the crediting of
investment return under Section 5.2, or the timing or method of distribution of
a Participant’s Account, without the Participant’s prior written consent.
Notwithstanding the foregoing, a termination of the Plan shall not give rise to
accelerated or automatic vesting of any Participant’s Matching Account.

 

  (b) Pursuant to the foregoing provisions of paragraph (a) of this Section
10.2, by action of the Board of Directors of the Corporation on December 16,
2004, the Plan is terminated and frozen so that no Employee shall commence
participation in the Plan, and no Participant shall defer any Compensation under
the Plan, after December 31, 2004. The Compensation deferred by Participants
pursuant to the Plan on or before December 31, 2004, shall continue to be
deferred, administered, paid and distributed in accordance with all the
applicable terms and provisions of the Plan.

 

ARTICLE XI - PLAN EFFECT, LIMITATIONS, MISCELLANEOUS PROVISIONS

 

11.1 Nature of Employer Obligation; Funding.

 

Participants, their Beneficiaries, and their heirs, successors and assigns,
shall have no secured interest or claim in any property or assets of the
Employer. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Employer to pay money in the future.

 

11.2 Trusts.

 

Notwithstanding the foregoing, in the event of a Change in Control, the
Corporation shall create an irrevocable Trust, or before such time the
Corporation may create an irrevocable or revocable Trust, to hold funds to be
used in payment of the obligations of Employers under the Plan. In the event of
a Change in Control or prior thereto, the Employers shall fund such Trust in an
amount equal to not less than the total value of the Participants’ Accounts
under the Plan as of the Determination Date immediately preceding the Change in
Control, provided that any funds contained therein shall remain liable for the
claims of the general creditors of the respective Employers. Pursuant to this
Section 11.2 the Corporation may, without further reference to or action by any
Employee, Participant, or any Beneficiary from time to time enter into such
further agreements with a trustee or other parties, and make such amendments to
said trust agreement or such further agreements, as the Corporation may deem
necessary or desirable to carry out the Plan; from time to time designate
successor trustees of such a Trust; and from time to time take such other steps
and execute such other instruments as the Corporation may deem necessary or
desirable to carry the out the Plan. The Committee shall advise the trustee of
any such Trust in writing with respect to all Deferral Benefits which become
payable under the terms of the Plan and shall direct the trustee to pay such
Deferral Benefits from the respective Participants’ Accounts, and the Committee
shall have authority to otherwise deal with and direct the trustee of

 

- 20 -



--------------------------------------------------------------------------------

such a Trust in matters pertinent to the Plan. It is intended that any Trust
created hereunder is to be treated as a “grantor” trust under the Code, and the
establishment of such a Trust is not intended to cause a Participant to realize
current income on amounts contributed thereto, such a Trust is not intended to
cause the Plan to be “funded” under ERISA and the Code, and any such Trust shall
be so interpreted.

 

11.3 Nonassignability.

 

No right or interest under the Plan of a Participant or his or her Beneficiary
(or any person claiming through or under any of them), shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary. If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate, sell, pledge or otherwise encumber his or her benefits
hereunder or any part thereof, or if by reason of his or her bankruptcy or other
event happening at any time such benefits would devolve upon anyone else or
would not be enjoyed by him or her, then the Committee, in its discretion, may
terminate such Participant’s or Beneficiary’s interest in any such benefit
(including the Deferral Account) to the extent the Committee considers necessary
or advisable to prevent or limit the effects of such occurrence. Termination
shall be effected by filing a written instrument with the Secretary of the
Corporation and making reasonable efforts to deliver a copy to the Participant
or Beneficiary whose interest is adversely affected (the “Terminated
Participant”).

 

As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Employer and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner as the Committee
shall deem proper. Upon the death of the Terminated Participant, all benefits
withheld from him or her and not paid to others in accordance with the preceding
sentence shall be disposed of according to the provisions of the Plan that would
apply if he or she died prior to the time that all benefits to which he or she
was entitled were paid to him or her.

 

11.4 Code Section 409A Requirements.

 

The Plan is not intended to be subject to the requirements of Code Section 409A
with respect to Compensation deferred under the Plan pursuant to its terms on or
before December 31, 2004, except to the extent guidance issued under Code
Section 409A(f) is applicable to the maintenance and administration of the Plan.
Except for the amendment of the Plan to terminate and freeze participation and
deferrals under the Plan effective December 31, 2004, no other material
amendment or modification of the Plan after October 3, 2004, is intended, nor to
be given effect, unless it is made or allowed pursuant to such guidance. The
Plan shall be construed and administered in a manner consistent with this
Section 11.4.

 

11.5 Captions.

 

The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.

 

- 21 -



--------------------------------------------------------------------------------

11.6 Governing Law.

 

The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Oklahoma.

 

11.7 Successors.

 

The provisions of the Plan shall bind and inure to the benefit of the
Corporation, its Subsidiaries, and their respective successors and assigns. The
term “successors” as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Corporation
or a Subsidiary and successors of any such corporation or other business entity.

 

11.8 No Right to Continued Service.

 

Nothing contained herein shall be construed to confer upon any Eligible Employee
the right to continue to serve as an Eligible Employee of the Employer or in any
other capacity.

 

- 22 -



--------------------------------------------------------------------------------

ONEOK, Inc. By:        

David Kyle

Chairman of the Board,

Chief Executive Officer and President

 

- 23 -



--------------------------------------------------------------------------------

 

EXHIBIT A

 

ONEOK, Inc.

EMPLOYEE NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Re: Section 3.1 - Eligible Employees

Effective Date: January 20, 2000

 

Except as otherwise specifically determined by the Committee, Eligible Employees
who may participate in the Plan shall be designated in writing by the Chief
Executive Officer, or his designee, each Plan Year during the period after
November 1 and prior to the next January 1 (“Designation Period”), with such
designation to indicate the Eligible Employees for the Fiscal Year next
following such Designation Period who shall be each Employee who (i) had Base
Salary on November 1 of that Plan Year, which places such Employee in the group
of Employees consisting of the top two percent (2%) of the Employees when ranked
on the basis of Base Salary, (ii) is designated on such November 1 to be at
least within Pay Grade 12 or its deemed equivalent, as established by the
Corporation, and (iii) is so designated by name in writing in an instrument
signed by the Chief Executive Officer of the Corporation, or his designee. The
Corporation’s designation of Eligible Employees for a Plan Year shall be
reported to and approved by the Board in accordance with its directions.

 

An Employee must be an Eligible Employee prior to the beginning of a Plan Year
in order to participate in the Plan for such Plan Year, unless otherwise
determined by the Committee and approved by the Board.

 

A list of the Eligible Employees who are so designated and approved for a Plan
Year shall be made by the Chief Executive Officer, or his designee, the
Committee, or by a duly authorized representative of the Committee, and be
maintained with the Plan in the records of the Corporation.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

ONEOK, Inc.

EMPLOYEE NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Re: Section 4.1 - Amount of Deferral

Effective Date: January 1, 1999  

 

As of the date above, and effective until this Exhibit is modified by the
Committee and Board, the table below indicates the types of Compensation that
are eligible for deferral at the designated percentages stated:

 

Type of Compensation

--------------------------------------------------------------------------------

   Minimum Percentage
That Must Be Deferred


--------------------------------------------------------------------------------

  Maximum Percentage
That May be Deferred


--------------------------------------------------------------------------------

Base Salary

   2%   *100%

Bonus (or the portion above a specified threshold)

   10%   *100%

 

A Participant may defer Compensation only in 1% increments of Base Salary and/or
Bonus.

 

* The Participant’s deferral shall be after deductions and withholding of
amounts applicable to deferrals made by the Participant pursuant to other
employee benefit plans of the Employer under Code Sections 125 and 401(k), and
after deduction and withholding of all income and employment taxes required, as
determined by the Committee and Employer, under uniform rules and procedures.

 

- 2 -



--------------------------------------------------------------------------------

 

EXHIBIT C

 

ONEOK, Inc.

EMPLOYEE NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Re: Section 2.21 - Investment Return Rate

Date: July 1, 1999

 

A. Short-Term Deferrals

 

For amounts deferred by a Participant as a Short-Term Deferral, the Investment
Return Rate for the time period from June 1, 1997 through December 31, 1997, is
the Five-Year Treasury Bond Rate on the first day of June 1997. The rate
credited during each successive calendar year will be the Five-Year Treasury
Bond Rate as of the first business day of January of that year.

 

B. Long-Term Deferrals

 

The Investment Return Rate on a Participant’s Long-Term Deferral shall be the
rate determined pursuant to the following:

 

  1. For amounts deferred by a Participant as a Long-Term Deferral the
Investment Return Rate for the time period from June 1, 1997 through December
31, 1997, the Moody’s AAA 30-Year Bond Index as published in The Wall Street
Journal on June 1, 1997, plus 100 basis points. The rate credited during each
successive calendar year will be the published Moody’s AAA 30-Year Bond Index as
of January 1 of that year plus 100 basis points; provided, that such rate shall
be credited to amounts deferred by a Participant on and after July 1, 1999, only
if such rate is elected by the Participant, as herein provided.

 

  2. On and after July 1, 1999, a Participant may elect to have the Investment
Return Rate on his or her Long-Term Deferral be an amount which is essentially
equivalent to the amount of gains, losses and earnings that would result if the
Participant’s Deferred Compensation Account was at all times invested in the
investment options available under the Thrift Plan which are to be designated
under this Plan by the Participant.

 

Provided, that notwithstanding anything to contrary expressed or implied herein,
on and after May 1, 2004, a Participant may not elect to have the Investment
Return Rate on his or her Long-Term Deferral be an amount that is directly or
indirectly equivalent to or based upon the amount of gains, losses and earnings
that would result if the Participant’s Deferred Compensation Account was
invested in ONEOK, Inc. Common Stock as an investment option available under

 

- 3 -



--------------------------------------------------------------------------------

the Thrift Plan or otherwise; and provided, further, that any amount of a
Participant’s Long-Term Deferrals in his or her Deferred Compensation Account
that is deemed invested in ONEOK, Inc. Common Stock as an available Thrift Plan
investment option as of May 1, 2004, pursuant to an election made by the
Participant under the Plan prior to that date, shall continue to be deemed
invested in that investment option unless and until changed by the Participant
pursuant to the election rights provided for herein.

 

A Participant electing a Long-Term Deferral Investment Return Rate under this
paragraph 2 shall so designate such deemed investment of his/her Deferred
Compensation Account in the manner and form, and at such times as prescribed by
the Committee. A Participant shall be allowed to change such designation at
least once each calendar quarter, or more frequently as determined by the
Committee, in its sole discretion. Such Investment Return Rate shall be
determined and calculated in the manner determined by the Committee, in its sole
discretion, and added to or deducted from the Participant’s Deferred
Compensation Account periodically, not less frequently than annually. Such
Investment Return Rate shall be so credited to or deducted from a Participant’s
Deferred Compensation Account until all payments with respect thereto have been
made to the Participant, or to the Participant’s designated Beneficiary pursuant
to the Plan. The Employer shall not be liable or otherwise responsible for any
decrease in a Participant’s Deferred Compensation Account because of the
investment performance resulting from application of the foregoing provisions
which make the Investment Return Rate on a Participant’s Long-Term Deferrals
under the Plan equivalent to the investment return that is realized by deemed
investment of the Participant’s Deferred Compensation Account in Thrift Plan
investment options designated by the Participant.

 

Notwithstanding the foregoing, the Employer shall not be required to actually
invest amounts deferred by a Participant nor the Deferred Compensation Account
of any Participant in any particular form, type or amount of investment, and no
Participant shall have the right to direct or in any manner control the actual
investments, if any, made by the Employer or any other person for purposes of
providing funds for paying the liabilities of the Employer for benefits or
otherwise under the Plan; and a Participant shall not have any ownership or
beneficial interest in any such actual investments that may be made by the
Employer. In no event shall any Participant or Beneficiary have a right to
receive an amount under the Plan other than that of a general unsecured creditor
of the Employer notwithstanding the foregoing provisions with respect to the
measurement and determination of a Participant’s Investment Return Rate on
his/her Long-Term Deferral by reference to the performance of deemed investments
in Thrift Plan investment options designated by the Participant.

 

  3.

On and after July 1, 1999, a Participant shall be entitled to elect to have
either the Investment Return Rate described in paragraph B.1., above, or the
Investment

 

- 4 -



--------------------------------------------------------------------------------

 

Return Rate described in paragraph B.2., above, credited to and deducted from
his or her Long-Term Deferrals under the Plan. A Participant shall make an
election of such Investment Return Rate at the time and in the manner prescribed
by the Committee.

 

- 5 -



--------------------------------------------------------------------------------

 

EXHIBIT D

 

ONEOK, Inc.

EMPLOYEE NONQUALIFIED DEFERRED COMPENSATION PLAN

Adopted By Executive Compensation Committee

October 21, 1999

 

Re: Section 5.2 - Crediting and Debiting of

Investment Return, Other Items To      

Participant Accounts                             

 

Date: November 1, 1999

 

(1) The Deferral Account and Matching Account of each Participant shall be
periodically credited and increased, or debited and reduced, as the case may be,
by the amount of investment return specified under Section 5.3. of the Plan.

 

(2) Prior to January 1, 2001 and except as otherwise provided herein, the
Deferral Account and Matching Account shall be credited and debited with
investment return and losses, if any, not less frequently than on a monthly
basis, at the beginning of each calendar month based on the average balance of
the Participant’s Deferral Account and Matching Account, respectively since the
beginning of the next preceding calendar month, but after such Accounts have
been adjusted for any deferrals, credits, debits, distributions and payments for
such period. On and after January 1, 2001 and except as otherwise provided
herein, the Deferral Account and Matching Account shall be credited and debited
with investment return and losses, if any, not less frequently than on a monthly
basis after such Accounts have been adjusted for any deferrals, credits, debits,
distributions and payments.

 

(3) A Participant’s Accounts will be charged with cost of any deemed purchases
of securities and credited with proceeds of any deemed sales of securities which
may be considered as made in respect to the Investment Return Rate specified in
Exhibit “C” of the Plan by reason of changes in deemed investments designated by
such Participant, in substantially the same manner as would occur if such
securities were being purchased or sold by a Participant under the Thrift Plan.
The Committee may, in its sole discretion, allocate, charge and credit other
items and amounts to such deemed purchases and sales in a manner comparable to
the administration of such items under the Thrift Plan.

 

(4) Prior to January 1, 2001, all of a Participant’s deferrals of Base Salary in
a calendar month shall be deemed to be made on the first day of such calendar
month and will be credited and debited with investment return from that day. On
and after January 1, 2001, all of a Participant’s deferrals of Base Salary in a
calendar month shall be deemed to be made as of the date it otherwise would have
been paid to the Participant.

 

(5) A Participant deferral of Bonus will be credited and debited with investment
return

 



--------------------------------------------------------------------------------

from the date of deferral.

 

(6) Until a Participant or his or her Beneficiary receives his or her entire
account, the unpaid balance thereof shall be credited and debited with
investment return as provided in Section 5.2. of the Plan.

 